Case 2:21-cv-01920-GEKP Document1 Filed 04/27/21 Page 1 of 21
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS DEFENDANTS

Academy Hill, Inc. and Merrick Wilson City of Lamberville, Kenneth Rogers, David Delvecchio,

Joseoh Jinaoali & Sons. Josenh Jinaoli & Michael .Jinaoli
County of Residence of First Listed Defendant
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

JS 44 (Rev. 10/20)

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)
NOTE:

(c) Attomeys (Firm Name, Address, and Telephone Number)

Michael T. Hollister, Esquire

Attorneys (/f Known)

See attached

 

 

Il. BASIS OF JURISDICTION (Place an “X” in One Box Only}

 

(For Diversity Cases Only)

IL. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff

 

 

 

 

 

 

 

 

 

 

and One Box for Defendant)
C] 1 US. Government L]3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State 1 L] 1 Incorporated or Principal Place 4 CT 4
of Business In This State
LE] 2 U.S. Government [x]4 Diversity Citizen of Another State - 2 2 Incorporated and Principal Place | 5 5
Defendant (Undicate Citizenship of Parties in tem Il) of Business In Another State
Citizen or Subject of a Cc] 3 L] 3. Foreign Nation C] 6 ["]6
Foreign Country
IV. NATURE OF SUIT (Place an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
| CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES |
110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 310 Airplane CE] 365 Personal Injury - of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability - 1690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability EL 367 Health Care/ "| 400 State Reapportionment
C] 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights |_| 430 Banks and Banking
151 Medicare Act | 330 Federal Employers’ Product Liability 830 Patent 450 Commerce
152 Recovery of Defaulted Liability | 368 Asbestos Personal 835 Patent - Abbreviated |_| 460 Deportation
Student Loans 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability 840 Trademark Corrupt Organizations
[_] 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR | 880 Defend Trade Secrets [| 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud 710 Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
[| 160 Stockholders’ Suits Z| 355 Motor Vehicle - 371 Truth in Lending Act | 485 Telephone Consumer
[| 190 Other Contract Product Liability LI 380 Other Personal |_]720 Labor/Management SOCIAL SECURITY Protection Act
195 Contract Product Liability al 360 Other Personal Property Damage Relations 861 HIA (1395ff) 490 Cable/Sat TV

196 Franchise

REAL PROPERTY

Injury
| 362 Personal Injury -
Medical Malpractice

CJ 385 Property Damage
Product Liability

740 Railway Labor Act
751 Family and Medical

Leave Act

 

CIVIL RIGHTS

PRISONER PETITIONS

|790 Other Labor Litigation

 

|_]210 Land Condemnation
[| 220 Foreclosure
A 230 Rent Lease & Ejectment

240 Torts to Land
245 Tort Product Liabiltty
[_]290 All Other Real Property

 

x | 440 Other Civil Rights
__] 441 Voting
| 442 Employment
443 Housing/
Accommodations
| 445 Amer. w/Disabilities -
Employment
| 446 Amer. w/Disabilities -

LH Other

448 Education

 

Habeas Corpus:
| 463 Alien Detainee
|_| 510 Motions to Vacate
Sentence
530 General
|_| 535 Death Penalty
Other:
540 Mandamus & Other
550 Civil Rights
555 Prison Condition
560 Civil Detainee -
Conditions of
Confinement

 

791 Employee Retirement
Income Security Act

862 Black Lung (923)
863 DIWC/DIWW (405(g))
864 SSID Title XVI

|_| 865 RST (405(g))

:

850 Securities/Commoditics/
Exchange

890 Other Statutory Actions

891 Agricultural Acts

893 Environmental Matters

I

 

FEDERAL TAX SUITS

 

895 Freedom of Information

 

[| 870 Taxes (U.S. Plaintiff
or Defendant)
(_] 871 IRS—Third Party

 

IMMIGRATION

26 USC 7609

 

462 Naturalization Application
465 Other Immigration
Actions

 

 

Act
896 Arbitration
899 Administrative Procedure
Act/Review or Appeal of
Agency Decision
i] 950 Constitutionality of
State Statutes

 

 

V. ORIGIN (Place an “X” in One Box Only}

1 Original 2 Removed from 3. Remanded from Cy4 Reinstated or Ol 5 Transferred from 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

28 USC 1331 and 1332

Bnef description of cause:
See attached

[| CHECK IF THIS IS A CLASS ACTION

VI. CAUSE OF ACTION

 

VII. REQUESTED IN DEMAND $ CHECK YES only if demanded in complaint:

 

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Eyes [No
VII. RELATED CASE(S)
(See instructions)
IF ANY “ JUDGE DOCKET NUMBER
DATE | SIGNATURE GF ATTORNEY OF RECORD!
FOR OFFICE USE ONLY
RECEIPT # A? OUNT APPLYING IFP JUDGE MAG, JUDGE
Case 2:21-cv-01920-GEKP Document1 Filed 04/27/21 Page 2 of 21

ADDENDUM TO CIVIL COVER SHEET
Academy Hill, Inc. and Merrick Wilson
Vv.

City of Lambertville, Kenneth Rogers, David Delvecchio, Joseph Jingoli & Sons, Joseph Jingoli &
Michael Jingoli

| (c) Attorneys:

Michael T. Hollister, Esquire
Attorney ID #87083

Rothberg, Federman & Hollister, P.C.
3103 Hulmeville Road, Suite 200
Bensalem, PA 19020

215-244-4224

VI. Brief description of cause:

Plaintiffs seeking relief for damages sustained as a result of the Defendants’ multiple violations of
Plaintiffs’ constitutional rights and other unlawful acts.
Case 2:21-cv-01920- GEKE Document 1 Filed 04/27/21 Page 3 of 21
UNITED STATES DISTRICT COUR
FOR THE EASTERN DISTRICT OF TENNSYLVARTA

DESIGNATION FORM

(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff 1332 Moon Drive, Yardley, PA 19067
Address of Defendant: 18 York Street, Lambertville, NJ 08530
Place of Accident, Incident or Transaction: Lambertville, NJ

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated:

 

Civil cases are deemed related when Yes is answered to any of the following questions:

 

 

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes No [|
previously terminated action in this court?

 

 

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes | No [|
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [| No [|
numbered case pending or within one year previously terminated action of this court?

 

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes No [|
case filed by the same individual?

 

 

 

I certify that, to my knowledge, the within case [1] is / [2] is not -telated to any case now pending or within one year previously terminated action in

 

this court except as noted above. , /
J f dh [ ;
DATE: “f/ £7 ed! Must sigd here 7 f Es
Attorney-at-Law / Pro Se Plaintiff : Attorney ID. # (if applicable)

 

 

CIVIL: (Place a V in one category only)

Federal Question Cases: Diversity Jurisdiction Cases:

Indemnity Contract, Marine Contract, and All Other Contracts Insurance Contract and Other Contracts

 

A. B.
] 1 Ooi
C1 2. FELA [] 2. Airplane Personal Injury
[1 3. Jones Act-Personal Injury CL] 3. Assault, Defamation
Ci 4. Antitrust [] 4. Marine Personal Injury
[] 5. Patent [] 5. Motor Vehicle Personal Injury
[-] 6. Labor-Management Relations CL] 6. Other Personal Injury (Please specify):
CT] 7. Civil Rights [C] 7. Products Liability
(1 8. Habeas Corpus 5 8. Products Liability — Asbestos
[] 9. Securities Act(s) Cases 9. All other Diversity Cases
[] 10. Social Security Review Cases (Please specify): _ Violation of Plaintiffs' constitutional riahts _
[] 11. All other Federal Question Cases
(Please specify):

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

L Michael T. Hollister

 

, counsel of record or pro se plaintiff, do hereby certify;

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

 

 

[| Relief other than monetary damages is sought. / /
DATE: iL if: San spire ce re) C
Attorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ 609 (5/2018)

 
Case 2:21-cv-01920-GEKP Document1 Filed 04/27/21 Page 4 of 21

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Eastern District of Pennsylvania a

Academy Hill, Inc. and Merrick Wilson

 

Plaintiff(s)
Vv.

City of Lambertville, Kenneth Rogers, David
Deivecchio, Joseph Jingoli & Sons, Joseph Jingoli
and Michael Jingoli

Civil Action No.

Defendant(s)

SUMMONS IN A CIVIL ACTION

City of Lambertville
18 York Street
Lambertville, NJ 08530

To: (Defendant’s name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of

the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

. Michael T. Hoilister, Esquire
whose name and address are: Rothberg, Federman & Hollister, P.C.

3103 Hulmeville Road, Suite 200
Bensalem, PA 19020
215-244-4224

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Signature of Clerk or Deputy Clerk
Case 2:21-cv-01920-GEKP Document1 Filed 04/27/21 Page 5 of 21

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Eastern District of Pennsylvania [=]

Academy Hill, Inc. and Merrick Wilson

~ Plaintiff(s)
Vv.

City of Lambertville, Kenneth Rogers, David
Delvecchio, Joseph Jingoli & Sons, Joseph Jingoli
and Michael Jingoli

Civil Action No.

 

 

Defendant(s) -

SUMMONS IN A CIVIL ACTION

Kenneth Rogers

clo City of Lambertville
18 Yorkk Street
Lambertville, NJ 08530

To: (Defendant's name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of

the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

. Michael T. Hollister, Esquire
whose name and address are: Rothberg, Federman & Hollister, P.C.

3103 Hulmeville Road, Suite 200
Bensalem, PA 19020
215-244-4224

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: _ a _
Signature of Clerk or Deputy Clerk
Case 2:21-cv-01920-GEKP Document1 Filed 04/27/21 Page 6 of 21

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Eastern District of Pennsylvania [=]

Academy Hill, Inc. and Merrick Wilson

 

Plaintiffs) —
Vv.
City of Lambertville, Kenneth Rogers, David

Delvecchio, Joseph Jingoli & Sons, Joseph Jingoli
and Michael Jingoli

Civil Action No.

Defendant(s) SO

SUMMONS IN A CIVIL ACTION

David Delvecchio

c/o City of Lambertville
18 Yorkk Street
Lambertville, NJ 08530

To: (Defendant's name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of

the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

. Michael T. Hollister, Esquire
whose name and address are: Rothberg, Federman & Hollister, P.C.

3103 Hulmeville Road, Suite 200
Bensalem, PA 19020
215-244-4224

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

Signature of Clerk or Deputy Clerk
Case 2:21-cv-01920-GEKP Document1 Filed 04/27/21 Page 7 of 21

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Eastern District of Pennsylvania [~]

Academy Hill, Inc. and Merrick Wilson

Plaintiffs)
Vv.
City of Lambertville, Kenneth Rogers, David

Delvecchio, Joseph Jingoli & Sons, Joseph Jingoli
and Michael Jingoli

Civil Action No.

Defendant(s)

SUMMONS IN A CIVIL ACTION

Joseph Jingoli & Sons
100 Lenox Drive

Suite 100

Lawrenceville, NJ 08648

To: (Defendant’s name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of

the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

. ichael 7. Hollister, Esquire
whose name and address are: Rothberg, Federman & Hollister, P.C.

3103 Hulmeville Road, Suite 200
Bensalem, PA 19020
215-244-4224

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: cc — Ce
Signature of Clerk or Deputy Clerk
Case 2:21-cv-01920-GEKP Document1 Filed 04/27/21 Page 8 of 21

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

Eastern District of Pennsylvania [~]

Academy Hill, Inc. and Merrick Wilson

 Plaintiff(s)
Vv.

City of Lambertville, Kenneth Rogers, David
Delvecchio, Joseph Jingoli & Sons, Joseph Jingoli
and Michael Jingoli

Civil Action No.

 

Defendant(s)

SUMMONS IN A CIVIL ACTION

Joseph Jingoli

100 Lenox Drive

Suite 100

Lawrenceville, NJ 08648

To: (Defendant's name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of

the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

. Michael T. Hollister, Esquire
whose name and address are: Rothberg, Federman & Hollister, P.C.

3103 Hulmeville Road, Suite 200
Bensalem, PA 19020
215-244-4224

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: _ ee
Signature of Clerk or Deputy Clerk
Case 2:21-cv-01920-GEKP Document1 Filed 04/27/21 Page 9 of 21

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Eastern District of Pennsylvania [~]

Academy Hill, Inc. and Merrick Wilson

 

Plaintiffs)
Vv.

City of Lambertville, Kenneth Rogers, David
Delvecchio, Joseph Jingoli & Sons, Joseph Jingoli
and Michael Jingoli

Civil Action No.

. Defendant(s)

SUMMONS IN A CIVIL ACTION

Michael Jingoli

100 Lenox Drive

Suite 100

Lawrenceville, NJ 08648

To: (Defendant’s name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of

the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

. Michael T. Hollister, Esquire
whose name and address are: Rothberg, Federman & Hollister, P.C.

3103 Hulmeville Road, Suite 200
Bensalem, PA 19020
215-244-4224

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: ve en te pepmnasnmmne nse one anaes ecient ese tance ee ne anne eee ce cee eee eeseeee
Signature of Clerk or Deputy Clerk
Case 2:21-cv-01920-GEKP Document1 Filed 04/27/21 Page 10 of 21

ROTHBERG, FEDERMAN & HOLLISTER, P.C.
By: Michael T. Hollister, Esquire
Attorney ID: 87083

3103 Hulmeville Road, Suite 200
Bensalem, PA 19020

215-244-4224 - phone

215-244-4787 - fax

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ACADEMY HILL, INC. and

MERRICK WILSON, : CIVIL ACTION
Plaintiffs : COMPLAINT AND
: JURY DEMAND
vs.
CITY OF LAMBERTVILLE, : DOCKET NUMBER

KENNETH ROGERS,

DAVID DELVECCHIO,
JOSEPH JINGOLI & SONS,
JOSEPH JINGOLI and
MICHAEL JINGOLI,

Defendants.

Plaintiffs, Academy Hill, Inc. and Merrick Wilson, 1332

Moon Drive, Yardley, Pennsylvania, by way of Complaint, say:

NATURE OF ACTION
This is a DIVERSITY OF JURISDICTION UNDER 28 USC 1332 AND
federal question action UNDER 28 USC 1331 brought by the
Plaintiffs seeking relief for damages sustained as a result of
the Defendants’ multiple violations of Plaintiffs’

constitutional rights and other unlawful acts and/or omissions
Case 2:21-cv-01920-GEKP Document1 Filed 04/27/21 Page 11 of 21

pertaining to wrongful prosecution by the City of Lambertville,
County of Hunterdon, State of New Jersey by and through David
DelVecchio and Kenneth Rogers in their status as employees
and/or officers as well as in their individual capacity. Joseph
Jingoli and Sons, Inc. A NEW JERSEY CORPORATION Joseph Jingoli
and Michael Jingoli, BOTH RESIDENT IN THE STATE OF NEW JERSEY
did enter into a conspiracy with state actors to deprive
Plaintiffs of their constitutional and other rights. There are
also claims which are brought under common law and statutory
causes of action which fall under the ancillary jurisdiction of
the Court UNDER 28 USC 1327. The claims set forth herein only
arose upon dismissal of various Municipal Court complaints first
lodged against the Plaintiffs while David DelVechhio was Mayor
of the City of Lambertville and employed by Joseph Jingoli and
Sons by and through Joseph Jingoli and Michael Jingoli.

This is an action for money damages, declaratory and
injunctive relief ALSO brought pursuant to 42 U.S.C. 1983, 1988,
the Fifth Amendment to the United States Constitution under laws
of the State of New Jersey.

THE PARTIES
1. Plaintiff Academy Hill, Inc. is a business entity with

its principal place of business located at the above-captioned

address.
Case 2:21-cv-01920-GEKP Document1 Filed 04/27/21 Page 12 of 21

2. Plaintiff Merrick Wilson is a citizen of the
Commonwealth of Pennsylvania and resides at the above-captioned
address.

3. Defendant City of Lambertville is a municipal
corporation organized under the laws of the State of New Jersey,
located in Hunterdon County, New Jersey.

4, Kenneth Rogers was and is believed to still be an
employee of the City of Lambertville appointed by David
DelVechhio to perform the statutory duties of Zoning Officer.

9. David DelVecchio was Mayor of the City of Lambertville
at the time the Municipal Court complaints were filed and
remained Mayor until December 2018.

6. Joseph Jingoli and Sons is a New Jersey Corporation
engaged in business pursuits that would make them competitors
with Plaintiffs.

7. Joseph Jingoli is on information and belief an
owner/employee of Joseph Jingoli and Sons.

8. Michael Jingoli is on information and belief an
owner/employee of Joseph Jingoli and Sons.

FIRST COUNT

4. Defendant engaged in a deliberate, willful and sustained

campaign to prosecute Plaintiffs without any legitimate basis or

probable cause with the intention of imposing possible
Case 2:21-cv-01920-GEKP Document1 Filed 04/27/21 Page 13 of 21

incarceration, fines, costs or other remedies arising from
Defendant’s animus towards Plaintiffs.

5. Defendant utilized it police powers to harass, humiliate
and degrade the Plaintiffs causing Plaintiff, Wilson to endure
psychological and emotional distress during Defendant’s multi-
year campaign of retribution and unconstitutional prosecution.

6. Finally, on a motion to dismiss the charges for lack of
jurisdiction the Readington Township Municipal Court on transfer
from Defendant’s Municipal Court made the following excerpted
findings of fact and conclusions of law as set forth in the
transcript of proceedings attached as Exhibit A as follows:

a) This is a transfer matter from the City of Lambertville
Municipal Court, State versus Merrick Wilson. Complaints Numbers
SC-5041 and 5042.

b) This matter is the subject of defendant’s motion to
dismiss...I had previously denied it but the Court became aware
of the fact that I hadn’t had all of the submissions.

c) This case has been going on the complaints are dated
October 26th, 2011 and I’ve been provided with a procedural
history of the complaint that is, again, started in 2011.

d) There were numerous adjournments.

e) I note at one point the -- there was a motion back in

2013 submitted by an attorney named Steven Janel.
Case 2:21-cv-01920-GEKP Document1 Filed 04/27/21 Page 14 of 21

f) On May 20th, 2013, the [Lambertville] Court indicated it
would decide the defendant's motion, there’s no indication from
the file obviously that that ever took place.

g) [On] August 12, 2013, there was a request fora
conference with the [Lambertville municipal] judge.

h) [On] September 10th, 2013, the defense attorney -- and
there were several attorneys here, I think at this point it was
Michael -- Steven Janel, rather, Esquire, submitted some sort of
an order to show cause.

i) For the record, I don’t have any record of that, or any
papers on that in the file.

j) Back in October of 2013 the State requested an
adjournment to meet with defense counsel.

k}) [On] December 9th, 2013, there was an adjournment for
Lambertville’s counsel to respond to the order to show cause.

1) February 10th, 2014, the case was to be conferenced.

m) The last entry we have when this case came over to us
here in Readington was that the case was returned to
Lambertville Court I guess that means on December of 2016. So to
say that this case has a long and tortured history would be the
understatement of the year.

n) I understand that when this case was with Judge Martin
in another court, that the name of the defendant was amended

from a company or corporate entity to your client individually,
Case 2:21-cv-01920-GEKP Document1 Filed 04/27/21 Page 15 of 21

is that accurate? MR. CALDWELL: I believe that’s correct,
Judge. From Academy Hill, Inc.

Oo) I also have a -- excuse me one second -~ I have Mr.
Caldwell’s letter -- that was the September 9th, 2020 letter,
then we have a December 13th, 2019 letter brief (Exhibit B)
submitted to Judge Ray Barson of the Lambertville Municipal
Court by the defendant...Counsel, the municipal prosecutor of
the Lambertville Municipal Court Phillip Jd. Faherty, III,
submitted a letter brief (Exhibit C) in opposition to the
defense motion to dismiss and I think that’s what we have.

p) Mr. Davis, [Readington Municipal Prosecutor] is the
State relying upon the prior submission of the Lambertville
Municipal prosecutor? MR. DAVIS: Correct. As he was in that
court for as Your Honor went through over eight years, the
prosecutor was (indiscernible) point to file that letter brief
so the State is relying on that letter brief that was submitted
by the Lambertville prosecutor in December of 2019.

q) THE COURT: All right. And another question I had was
that there was indication that the -- again, these complaints
allege violations of New Jersey Administration Codes Title 5:23-
2.32(a), failure to render a structure safe and secure. Failure
to demolish a structure, again, two complaints alleging that,

after receipt of a notice of imminent hazard.
Case 2:21-cv-01920-GEKP Document1 Filed 04/27/21 Page 16 of 21

r) Is there any dispute that -- Mr. Davis, that you’re
aware of that in 2012 as set forth in the certification of
defendant (Exhibit D), that this structure in question was
substantially demolished? Torn down, if you will?

Ss) MR. DAVIS: I don’t know how of a dispute there is beyond
the letter brief that was submitted by the prosecutor, but I’ve
seen the pictures and it is obviously demolished. It’s not like
there’s a standing structure there anymore. It’s just debris.

t) THE COURT: All right. So then we’re left with -- and so
the State’s opposition on that basis is then no longer relevant
because that’s not the defense being asserted here in support of
the -- for the argument in support of the motion to dismiss,
but, however, I’ve reviewed everything and in the Court’s
opinion this case was not ever properly brought in the City of
Lambertville Municipal Court and I note that you’ve made that
argument in your letter of December 13th, 2019, Mr. Caldwell --
MR. CALDWELL: That’s correct, Judge.

u) THE COURT: -- citing Title -- and I said Title 5, I
meant to say N.J.A.C. 5:23-2.32. Now let’s look at that. I just
had it, bear with me. That statute provides, among other
things, that -- or that administrative code provision I should
say ~- all buildings or structures that shall become unsafe, or
unsanitary, or that contain deficient or blocked exitway

facilities, or which constitute a fire hazard or are otherwise
Case 2:21-cv-01920-GEKP Document1 Filed 04/27/21 Page 17 of 21

dangerous to human life, shall be deemed unsafe buildings or
structures, shall be taken down and removed or made safe and
secure. And then in Subsection (5) under that it says, upon
refusal or neglect of the persons served with a notice of unsafe
structure to comply with the requirements of the order to abate
the unsafe condition, the construction official shall, in
addition to any other remedies herein provided, forward the
matter to the legal counsel of the jurisdiction for an action to
compel compliance.

v) I don’t have anything in my file that indicates that
ever happened. Is that accurate, Mr. Caldwell? MR. CALDWELL:
That is ~- that’s my understanding based on the available facts
which of course is one of the basis for my moving to dismiss.

w) THE COURT: Okay. I think that argument is valid and I --
the Court agrees with it. I don’t need to even get into the rest
of it in terms of the statute of repose and all that
information.

x) So, Mr. Davis, does the State have any response on that,
or? MR. DAVIS: No, Your Honor. The State was always going to
rely on the Lambertville prosecutor’s submission, so, whatever
the Court decides is what the Court decides.

y) THE COURT: All right. For that reason, as well as the
extremely long and tortured history of the case and in the

interest of justice, and secondly, as importantly, maybe more
Case 2:21-cv-01920-GEKP Document1 Filed 04/27/21 Page 18 of 21

importantly, this case should not have been filed in the
Lambertville Municipal Court. The court jurisdiction, as Mr.
Caldwell argues, it’s not there. The municipal courts do have
authority to enforce -- to entertain actions to enforce
penalties assessed, but this never got to that stage. So for
those reasons, both complaints 5041 and 5042 are hereby
dismissed.
7. The Plaintiffs have been damaged as the direct and
proximate result of the Defendants’ unconstitutional behavior.
WHEREFORE, Plaintiffs demand Judgment for:
a. Damages;
b. Punitive damages;
c. Attorney’s fees and cost of suit;
d. Such other relief as the Court deems just and
equitable.
SECOND COUNT

1. Plaintiffs repeat the allegations of the First Count as if
fully set forth herein.

2. The charges against Plaintiff were dismissed on the merits
there being no jurisdiction in the Defendants’ Municipal Court
to prosecute Plaintiff.

3. Defendants did maliciously prosecute Plaintiffs.

4. Plaintiffs have suffered damages as a direct and proximate

cause of Defendants’ actions.
Case 2:21-cv-01920-GEKP Document1 Filed 04/27/21 Page 19 of 21

WHEREFORE, Plaintiffs demand Judgment for:
a. Damages;
b. Punitive damages;
c. Attorney’s fees and cost of suit;
d. Such other relief as the Court deems just and
equitable.
THIRD COUNT

1. Plaintiffs repeat the allegations of the First and
Second Counts as if fully set forth herein.

2. Kenneth Rogers in his capacity of Zoning Officer,
individually and/or at the behest of Mayor DelVecchio as well as
other Defendants did institute one or more municipal court
complaints when he knew or should have known that such
complaints were without any basis in law as subsequently
determined in a criminal court of law.

3. Such action was undertaken for the purpose of harassing
Plaintiffs and/or imposing financial and other detriments upon
the Plaintiffs all in derogation of Plaintiffs’ constitutional
rights.

WHEREFORE, Plaintiffs demand Judgment for:

a. Damages;
b. Punitive damages;

c. Attorney’s fees and cost of suit;

10
Case 2:21-cv-01920-GEKP Document1 Filed 04/27/21 Page 20 of 21

d. Such other relief as the Court deems just and
equitable.
FOURTH COUNT

i. Plaintiffs repeat the allegations of the First through
Third Counts as if fully set forth herein.

2. DelVecchio is a fulltime employee of Joseph Jingoli &
Sons, with a title of Director of Development.

3. The Director of Development's primary duties are
locating properties for new business for Defendants Joseph
Jingoli and Sons, Joseph Jingoli and Michael Jingoli his
employer.

4. On information and belief DelVechhio in his capacity as
Mayor conspired with the other Defendants to direct and instruct
Kenneth Rogers to do everything possible in his capacity as
Zoning Officer to harm or destroy the financial assets of
Academy Hill Inc. and Merrick Wilson by way of issuing two (2)
summonses to Merrick Wilson for an unsafe structure (former
Lambertville High School), fully knowing that Wilson did not own
the old Lambertville High School building personally.

S. Joseph Jingoli & Sons and its principals, Joseph
Jingoli and Michael Jingoli, were directly responsible for all
activities undertaken by their employee DelVecchio, and knew or

should have known, that DelVecchio's actions would financially

benefit them.

11
Case 2:21-cv-01920-GEKP Document1 Filed 04/27/21 Page 21 of 21

6. Defendants did conspire between and among themselves to

derive Plaintiffs of their rights and privileges accorded them

under the Constitution of the United States and the Constitution

of the State of New Jersey.

WHEREFORE, Plaintiffs demand Judgment for:

a.

b.

equitable.

Damages;
Punitive damages;
Attorney’s fees and cost of suit;

Such other relief as the Court deems just and

JURY DEMAND

Plaintiffs demand trial by Jury.

ROTHBERG, FEDERMAN & HOLLISTER, P.C.

By: /s/
Michael T. Hollister

12
